BOLT, J.,
delivered the opinion of the court.
*285The plaintiff, Frank J. Lee, has obtained a judgment in an action for injuries suffered in an automobile accident. From that judgment comes this appeal.
On May 4, 1934, Lee, accompanied by a colored man named Parker, drove a light unloaded Ford truck along what is known in the record as Five Forks road in an easterly direction towards Williamsburg. That road which is improved and paved crosses a dirt road known as the Old County road, practically at right angles. Down this dirt road southbound driving a Chevrolet coupe came A. B. Brown, an employee-of the Oliver Farm Equipment Sales Company, on the business of his master. It was at the intersection of these roads-that this collision occurred. The cars came to rest about-twenty feet away.
If Lee was negligent and if his negligence contributed to-his hurt plainly he cannot recover.
The land is fairly level, and from the crossing the truck could be seen for at least three hundred feet, its driver could have seen the coupe when it was about seventy-five feet from the intersection, beyond which his view was obstructed by woodland.
Incredible as it may seem, he tells us that he never saw this; coupe until he struck it, and for this he offers no excuse.
It is true that when two vehicles approach an intersection at approximately the same time, the driver of the-vehicle on the left must ordinarily yield the right of way to the vehicle on his right (Code, section 2154 (123)), but this-does not authorize blind driving.
 The negligence of Lee is too plain for argument. As-a proximate cause it contributed to his injury and he cannotr recover.

Reversed.